EXHIBIT Certificate of Amendment to Articles of Incpraoration For Nevada Profit Corporations (Pursuant to AIRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: Zealous Trading Group, Inc. 2.The articles have been amended as follows (provide article numbers, if available): AUTHORIZED STOCK The total number of shares of all classes of capital stock which the Corporation has the authority to issue consists of the following classes: (A)Ten million (10,000,000) shares of serial preferred stook to be issued in series item time to time, $.001 per value ("Series Preferred Stock'), (B)1.5 billion (1,500,000,000) (common shares, $,001 par value ("Common Stock"). The designations, voting powers, preferences and relative priority, participating, option or other special rights, and qualifications, limitationsor restrictions of the above classes of stock are as follows: [continued on additional 4 pages] 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the* articles of incorporation have voted in favor of the amendment is: majority 4.
